Citation Nr: 0521404	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  03-23 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to 
August 1990.

This matter came before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi that denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
perfected a timely appeal of this determination to the Board.

In April 2005, the veteran, accompanied by his 
representative, testified at a hearing conducted before the 
undersigned Veterans Law Judge at the local regional office.  
At the hearing, the veteran submitted additional evidence 
that was accompanied by a waiver of RO consideration.  This 
evidence will be considered by the Board in adjudicating his 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

For the reasons set forth below, the veteran's claim of 
service connection for PTSD must be remanded for additional 
development and adjudication.  

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register, which reflected the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  
The changes to 38 C.F.R. § 3.304(f) were made effective the 
date of the Cohen decision.  Service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f); Cohen.  "Credible 
supporting evidence" does not mean that the veteran must 
definitively establish his personal engagement in combat.  
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997) (requiring 
corroboration of every detail, including the veteran's 
personal participation, VA defined "corroboration" too 
narrowly).  Rather, the veteran's presence with his unit at a 
time when his unit is attacked tends to show that that the 
veteran experienced such attack personally, without 
specifically showing his personal participation.  See Id.; 
see also Pentecost v. Principi, 16 Vet. App. 124 (2002).

In this case, the record shows a diagnosis of PTSD from a VA 
nurse practitioner.  The record also indicates that the 
veteran has been diagnosed and treated for PTSD by a VA 
physician since at least 2001 or 2002.  The veteran, however, 
has never been afforded a VA examination in connection with 
his claim.  
 
In addition, the record does not contain any medical evidence 
linking his current condition with any verified in-service 
stressor.  The record contains a statement from the VA nurse 
practitioner recounting some of the veteran's stated 
stressors, but there is no statement linking these stressors 
to his current condition, nor is there any indication that 
the nurse practitioner reviewed the veteran's claims file in 
connection with her opinions.  

There is also a lack of information in the veteran's file 
verifying the occurrence of the veteran's stressors.  In this 
regard, the Board notes that the veteran testified that he 
was temporarily stationed at various times at two air bases 
in Vietnam in connection with his duties as flight mechanic 
with the 314 and 374 tactical airlift wings.  He stated that 
he was at the Cam Rahn Bay air base in November and December 
1969 when the base was subject to enemy mortar and rocket 
attacks.  He also indicated that he was at Tan Son Nhut air 
base in January and February 1970 and January, February and 
March 1971, when that air base was subject to enemy mortar 
and rocket attacks.  These stressors were not submitted to 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) for verification.  The veteran also indicated that 
he knew 10 to 12 twelve service buddies that were killed in 
Vietnam on various missions.  The USASCRUR was able to verify 
the deaths of several of these individuals, but the record 
does not currently reflect whether the veteran personally 
witnessed or was present at any of these deaths.  The veteran 
also stated that his flight missions in Vietnam were subject 
to small arms fire, and that he was involved in missions 
transporting deceased servicemen and airlifting injured 
babies in various humanitarian missions.  No supporting 
evidence or buddy statements are included in the record in 
support of these stressors.  

For these reasons, this issue must be remanded for further 
development, to include affording the veteran a pertinent VA 
psychiatric examination to determine the current nature, 
extent and etiology of any psychiatric disability found to be 
present, and to determine if the veteran's condition is 
related to or had its onset during service.  Pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), such an 
examination is necessary to adjudicate this claim.  
Specifically, in the examination report, the examiner should 
offer an opinion as to the likelihood that there is a link, 
established by medical evidence, between the veteran's 
current symptoms and a verified in-service stressor.  
38 U.S.C.A. §§ 1110, 1131, 1112, 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4), 3.304 (2003).  

Prior to conducting the examination, the RO must associate 
with the claims folder any outstanding records of the 
veteran's treatment for this condition.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c).  In this regard, the 
veteran testified in April 2005 that he receives ongoing 
treatment for his condition at the Gulfport, Mississippi, VA 
Medical Center.  The veteran has also received treatment for 
his condition at the New Orleans, Louisiana, VA Medical 
Center, and the Biloxi, Mississippi, VA Medical Center.  On 
remand, therefore, the RO should update the claims file to 
include any medical and treatment records from these 
facilities, dated since service for the Gulfport facility, 
since July 2004 for the Biloxi facility, and since December 
2003 for the New Orleans facility.  In this respect, the 
Board notes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Moreover, the VCAA specifically provides that 
the duty to assist requires that these records be considered 
in the adjudication of the veteran's claims.  38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, and 5126; codified as amended at 
5102, 5103, 5106 and 5107 (West 2002).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran, and 
his representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
evidence not previously provided to VA is 
necessary to substantiate his claim of 
service connection for PTSD.  The letter 
should indicate which portion of the 
evidence, if any, is to be provided by 
each of them, and which portion, if any, 
VA will attempt to obtain on either of 
their behalves.  The letter should also 
request that the appellant and veteran 
provide any evidence in their possession 
that pertains to the claim.

2.  The RO should undertake efforts to 
obtain the medical and treatment records 
pertaining to the veteran's PTSD from the 
Gulfport, Mississippi, VA Medical Center, 
dated since service, from the New 
Orleans, Louisiana, VA Medical Center, 
dated since December 2003, and from the 
Biloxi, Mississippi, VA Medical Center, 
dated since July 2004.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

3.  The RO should request that the 
veteran provide any additional 
information, including dates, locations, 
names of other persons involved, etc., 
relating to his claimed service 
stressors.  The veteran should be advised 
that this information is necessary to 
obtain supportive evidence of the claimed 
stressful events in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  The veteran should also be 
advised that he should provide buddy 
statements or other corroborating 
testimony that may support his stressors.  
The RO should afford the veteran an 
opportunity to submit and/or identify any 
alternate available sources that may 
provide credible support regarding his 
claimed stressors.

4.  The RO must then review the entire 
claims file, including the veteran's 
medical treatment records and previous 
statements of stressors, and any 
additional information submitted by other 
individuals or otherwise obtained 
pursuant to this remand, and prepare a 
summary of all claimed stressors. This 
summary and all associated documents 
should be sent to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150.  The 
USASCRUR should be requested to provide 
any information that might corroborate 
the veteran's alleged stressors.  If the 
RO is unable to corroborate a stressor, 
the RO must inform the veteran of the 
results of the requests for information 
about the stressors.

5.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA psychiatric examination to 
determine the current nature and extent 
of any psychiatric disability found to be 
present.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
psychiatric disability found to be 
present.  All necessary tests should be 
conducted, and the examiner must 
specifically rule in or exclude a 
diagnosis of PTSD.  In doing so, the 
examiner should comment on the medical 
evidence of record.  If the examiner 
diagnoses the veteran as having PTSD, the 
examiner must specifically indicate the 
stressor or stressors underlying that 
diagnosis and offer an opinion as to the 
likelihood that there is a link 
established by the medical evidence 
between the veteran's PTSD and such 
stressor(s).  If the examiner is unable 
to provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

6.  After completion of the foregoing, 
the RO should re-adjudicate the veteran's 
claim of service connection for PTSD.  If 
the determination remains adverse to the 
veteran, he and his representative must 
be furnished a supplemental statement of 
the case, to include the VA medical 
records received since the most recent 
SOC or SSOC, and be given an opportunity 
to submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




